 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 278 Hospital San Pablo, Inc. and Federacion de Traba-jadores de la Empresa Privada (FETEMP). Case 24ŒCAŒ7611 December 15, 1998 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On January 20, 1998, Administrative Law Judge Wil-liam G. Kocol issued the attached decision.  The Re-spondent filed exceptions and a supporting brief, and the General Counsel filed a brief in support of the judge™s decision. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. The judge found, inter alia, that the Respondent vio-lated Section 8(a)(3) and (1) of the Act by discharging employee Abidal Arroyo for engaging in union activity.  In its exceptions, the Respondent contends the judge erred in inferring that the Respondent knew of Arroyo™s activity.  We find no merit to this contention. As noted by the judge, the record shows that Arroyo engaged in extensive and prolonged union activities, that the Respondent knew its employees were engaging in activity in support of the Union, that the Respondent knew the activity began in Arroyo™s department, and that the Respondent admitted to employees that it kept a list of those employees involved in the organizing effort.  In addition, the Respondent admittedly did not want its em-ployees to be represented by the Union, as evidenced by its threats of job loss and loss of benefits if the employ-ees selected the Union. Further, as found by the judge, the Respondent en-gaged in disparate treatment of Arroyo by discharging him for an act of insubordination even though other em-ployees had not been discharged in the past for engaging in similar acts.  Significantly, the Respondent did not issue any discipline to the other employee who, together with Arroyo, left work early (the alleged insubordinate act).  Finally, the judge found that the Respondent™s con-tention that it took into account Arroyo™s entire work record in deciding to discharge him was contrary to the Respondent™s assertion to Arroyo that, despite his good evaluation, one act of insubordination was sufficient to discharge him.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. We agree with the judge that the above facts clearly establish a prima facie case, under Wright Line,2 that Arroyo™s union activity was a motivating factor in the decision to discharge him.  We find, in agreement with the judge and contrary to our dissenting colleague, that the absence of direct evidence of the Respondent™s knowledge of Arroyo™s union activities is not fatal to the General Counsel™s prima facie case.  Indeed, it is well settled that knowledge of the employee™s protected activ-ity need not be established directly, but may rest on cir-cumstantial evidence from which a reasonable inference of knowledge may be drawn.3  In our view, the instant circumstances create a strong inference that the Respon-dent knew of Arroyo™s union activity.4  We also agree with the judge that, insofar as the Respondent™s reasons for firing Arroyo are unsupportable under the standards it normally applies to employees, the Respondent has not shown that it would have discharged him even absent his union activity.  Accordingly, we adopt the judge™s find-ing that Arroyo™s discharge was violative of the Act. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Hospital San Pablo, Inc., Bayamon, Puerto Rico, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  MEMBER HURTGEN, dissenting in part. The General Counsel has not established that the Re-spondent discharged Arroyo for his union activity.  More particularly, the General Counsel has not established a critical element of his case, i.e., that the Respondent knew of Arroyo™s union activity. The judge sought to infer such knowledge.  He relied on the evidence that: (1) the Respondent had some knowledge of union activity among the employees in general; (2) the first RC petition was limited to the em-ployees working in the department in which Arroyo worked; and (3) a member of the Respondent™s manage-ment told an employee that, during previous organizing campaigns, the Respondent had learned which employ-ees were for the Union. As to the first factor, it is neither logical nor reasonable to leap from general knowledge of union activity to spe-cific knowledge of Arroyo™s union activity.  The instant 8(a)(3) allegation concerns Arroyo, and it would seem that the proof should relate to him.  2 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982). 3 See, e.g., Montgomery Ward & Co., 316 NLRB 1248, 1253 (1995). 4 We find unpersuasive our colleague™s suggestion that the Respon-dent would not consider Arroyo to be a leader in the organizing effort because Arroyo was on vacation from November 5, 1996, until January 9, 1997.  In our view, Arroyo™s absence does not suggest a lack of involvement.  In fact, the record shows that Arroyo was very involved in the campaign during this period by talking to employees away from the Respondent™s facility. 327 NLRB No. 59  HOSPITAL SAN PABLO 279As to the second element, there were approximately 99 
employees in Arroyo™s department.  Assuming arguendo 
that the Respondent would infer that the union campaign 
was particularly active in this department, one cannot 
reasonably jump to the conclusion that the Respondent 
knew 
who in that department was particularly active.  In 
fact, leading union activist Cruz was in that department 
and was not discharged.  Either the Respondent did not 
know of Cruz™ union activity or the Respondent tolerated 
it.  In either event, the General Counsel™s case has not 
been made. 
As to the third factor, even if the Respondent told an 
employee that it knew which employees were active in a 
previous campaign, that would not establish knowledge 
of Arroyo™s activity in the instant campaign. 
Further, Arroyo was on vacation from November 5, 
1996, until January 9, 1997.  Petitions were filed on No-
vember 7 and December 17, 1996.
1  It is counter-intuitive 
to conclude that the Respondent™s knowledge would fo-
cus on the absent Arroyo as
 the organizing force behind 
these petitions.  The third petition was filed on January 
16, 1997, the day of Arroyo™s discharge.  However, it is 
undisputed that the Respondent had no knowledge of it 
when the Respondent discharged Arroyo. 
With further respect to knowledge, my colleagues note 
that the Respondent kept a list of employees involved in 

the Union™s organizing effort.  However, this asserted 

fact does not establish that the Respondent knew of Ar-
royo™s union activity.  Obviously, the Respondent™s list 
would include only those known by the Respondent to be 
active in union organizing.  The problem for my col-
leagues is that the evidence does not show the Respon-
dent™s knowledge of Arroyo™s union activity. 
Finally, quite apart from the absence of knowledge, the 
factor of timing does not support the General Counsel™s 
case.  To the  contrary, this factor supports the Respon-
dent.   On January 13, Arroyo left work earlier than the  
time ordered by his supervisor.  He was discharged for this 
insubordination 4 days later. 
 Ismael Rodriguez-Izquierdo, Esq., for the General Counsel.
 Tristan Reyes-Gilestra, Esq., 
of Hato Rey, Puerto Rico, for the 
Respondent. Victor Villalba 
and Angel Piniero
, for the Charging Party. 
DECISION STATEMENT OF THE CASE 
WILLIAM G. KOCOL, Administrative Law Judge.  This 
case was tried in San Juan, Puerto Rico, on September 2Œ4 and 
November 19, 1997.1  The charge was filed February 21, and 
the complaint was issued April 29.  The complaint as amended 

alleges that Hospital San Pablo, Inc. (Respondent) discharged 
its employee, Adibal Arroyo, in 
violation of Section 8(a)(3) and 
(1) of the Act.  The complaint also alleges that Respondent 
violated Section 8(a)(1) of the Act by threatening its employees 
                                                          
 1 They were subsequently withdrawn. 
1 All dates are in 1997 unless otherwise indicated. 
with loss of benefits and loss of employment if they selected 
Federacion de Trabajadores de la Empresa Privada (FETEMP) 
(Union) as their bargaining re
presentative, and creating the 
impression that employees™ union
 activities were under surveil-lance.  Respondent filed a timely answer which admitted the 
allegations of the complaint concerning the filing and service of 
the charge, jurisdiction, labor organization status, and agency 
and supervisory status; it denied 
the substantive allegations of 
the complaint. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Re
spondent, I make the following 
 FINDINGS OF FACT 
I.  JURISDICTION 
The Respondent, a corporation, is engaged in the administra-
tion and operation of a hospital 
at its facility in Bayamon, 
Puerto Rico, where it annually derives gross revenues in excess 
of $250,000 and purchases and rece
ives goods valued in excess 
of $50,000 from points outside the Commonwealth of Puerto 
Rico.  Respondent admits and I fi
nd that it is an employer en-
gaged in commerce within the m
eaning of Section 2(2), (6), and (7) of the Act and that th
e Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
 II.  ALLEGED UNFAIR LABOR PRACTICES 
A. Arroyo™s Work History 
Arroyo began his employment
 with Respondent on Novem-
ber 20, 1991; he worked as a technician in the environmental 
services (housekeeping) depart
ment.  On September 14, 1993, Arroyo and another employee were verbally admonished for 
failing to keep an area of the 
facility clean.  On August 21, 
1995, Arroyo was admonished for 
failing to put away the clean-
ing materials after he had fi
nished washing and waxing the 
floor.  He was also advised that
 he must follow instructions 
because he did not respond to his supervisor™s direction to 
move trash cans.  Arroyo explaine
d at the time that he had left 
the materials at a stairway to block anyone from walking on the 
floor since it had not yet dried 
and was slippery.  On November 
10, 1995, he was verbally advised 
that he should take his meal 
period at the established time.  On December 26, 1995, he was 
verbally warned for abusing his sick leave and for failing to 
return calls made to him by Respondent™s supervisors.  On 
December 28, 1995, Arroyo was verbally admonished by his 
supervisor for taking too much time for break and taking his 
break at the wrong time.  The supe
rvisor™s report of this inci-
dent indicates that Arroyo responded to this admonishment by 

stating ﬁ[i]n a negative attitud
eﬂ that the supervisor should tell 
the rest of the employees the same thing.  In September 1996, 
Arroyo spoke to an employee ab
out how the size of the clean-
ing staff had apparently diminish
ed and how the cleaning of the 
facility could as a consequence suffer.  Arroyo was later ad-
vised that it was inappropriate to
 make such negative comments 
about the hospital.   
B. Union Activities 
After getting the telephone number from a coworker, Arroyo 
contacted the Union in October 
1996.  Shortly thereafter, Ar-
royo met with Victor Villalba,
 union president, who explained 
the organizing process to Arroyo; also present was fellow em-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 280 ployee Roberto Cruz.  About a week of so later another meeting 
was held.  This time about 15 to 20 of Respondent™s employees 
attended.  These empl
oyees were also told how the organizing 
process worked, and the employees, including Arroyo, signed 
authorization cards on behalf of the Union.  Arroyo and Cruz 
were selected to collect authorization cards from the employees 
at Respondent™s facility.  Arroyo solicited signatures from em-
ployees at Respondent™s facility and at the homes of the em-
ployees.  About 45 signed cards were collected by Arroyo and 
Cruz and returned to the Union, which then filed a petition for 
an election with the Board on November 7, 1996.  That peti-
tion, limited to a unit of housek
eeping employees, was thereaf-
ter withdrawn by the Union.  Villalba then met again with Ar-
royo and Cruz before November 15, 1996; this time a third 
employee was also present.  Villalba explained the need to 
collect more signed authorization cards in a larger unit.  Also in 
November 1996, Respondent held a meeting with its supervi-sors to advise them of the union campaign; by that time all of 
the supervisors became aware of the organizing effort. 
Arroyo was on vacation from November 15, 1996, until 
January 9.  During that time he 
continued assisting the organiz-
ing effort by talking to em
ployees away from Respondent™s 
facility.  Arroyo and Cruz obtained about 40 additional signed 

cards from Respondent™s employee
s and returned them to the 
Union.  On December 17, 1996, the Union filed another peti-

tion with the Board, this time for a unit of Respondent™s non-
professional employees.  However,
 this petition too was with-
drawn by the Union due to an in
adequate showing of interest from among the petitioned for employ
ees.  In January, Villalba 
again met with Arroyo and Cruz 
and explained the situation to 

them.  They agreed to continue to solicit signatures for the Un-
ion.  After they obtained about
 45 more signed authorization 
cards,2 the Union filed its third petition on January 16.
3  During this period of time Arroyo also
 spoke to employees on almost a 
daily basis, both inside and aw
ay from Respondent™s facility, 
about the Union.   
The parties stipulated to an
 election, which was conducted 
on February 28.  The results were 95 votes cast for the Union, 
133 votes against the Union, and 22 challenged ballots.  The 
Union did not file objections to the election.   
C. The Discharge 
Employees generally work 8-hour
 shifts; they normally take 
one-half hour for a meal period, 
but Respondent pays them for 
8 hours™ work.  The practice developed that employees might 

be asked to work through their lunch period and would be per-
mitted to leave 1 hour prior to their scheduled departure time 
but they would still receive pay for the entire 8 hours. The par-
ties stipulated that under Puerto
 Rico law, employees are re-
quired to be paid double time if they work during their sched-

uled meal period.  As recently as January 11, Arroyo had 
                                                          
                                                           
2 The facts concerning Arroyo™s union activities are based on the un-
contradicted testimony of Arroyo and Villalba. 
3 The petition is dated January 16 yet it bears a time stamp by the 
Region of January 18, leading to th
e possibility that the Region did not 
date the petition, or did not do so correctly.  However, the precise date 
that the Region received the petition is not essential in this case because 
the parties stipulated that Responde
nt did not have knowledge of the 
filing prior to Arroyo™s termination. 
worked through his lunch period and was permitted to leave 1 
hour early
.4 On Monday, January 13, Arroyo reported to work at 6 a.m.; 
he was scheduled to work until 2 p.m.  That day was a legal 
holiday in Puerto Rico and much of the office staff was not 
working.  Arroyo was assigned by
 his supervisor, Victor Baez, to continue a job that he a
nd employee Jorge Hernandez had 
started 2 days earlier that involved cleaning and waxing an area 
in the basement in the medical records office area.  This was a 
special task that was performed when the office employees 
were not working and had to be
 completed before the office 
workers returned to work.  Arroyo asked Baez whether he 
wanted them to work straight through without taking their meal 
period; they would then leave earl
y.  Baez said that he would 
visit the worksite later and discuss the matter with them.  Later 
that morning Baez came to the work area and told Arroyo and 
Hernandez that they should continue working through their 
lunchtime and they could then leave at 1 p.m.  Arroyo then 
made plans to take his wife to visit her mother after 1 p.m., and 
he and Hernandez worked through their meal period.  At some 
point during the morning that day Jose Marzon, finance direc-
tor, came through the area to do some work in his office which 
was located in the area that the employees were cleaning.   
At or about 12:50 p.m. Hern
andez called Baez and asked 
him to come to the work area.  The employees had not yet 
completed the cleaning and waxing of the entire area.  Baez 
appeared a few minutes later and said that the work was satis-
factory but that Arroyo and Hernandez had not completed the 
project.  Arroyo answered that they did not have enough time to 
complete the job.  Now, however, Baez said that the employees 
could not leave until 1:30 p.m.  Arroyo asked why, since earlier 
that day Baez had said that they could leave at 1 p.m.  Baez 
replied that weeks ago there had been a meeting of supervisors 
where that policy had been changed.
5  Arroyo questioned how 
that was possible since he had on
ly recently worked through his 
lunch period and was permitted to leave at 1 p.m.  Hernandez 

also said that he had recently been permitted to leave at 1 p.m. 
after working his meal period.  Arroyo said he had an appoint-
ment at 1 p.m., but Baez said 
that Arroyo and Hernandez could 
not leave at 1 p.m.; that they were to stay and complete the job 
by 1:30 p.m.  Arroyo said that they could not complete the job 
by then and that he disagreed with Baez that they had to stay 
until 1:30 p.m.  Arroyo said that Baez could tell Maria Eugenia 
del Rio, housekeeping department director, that he left at 1 p.m. 
despite Baez™ orders, and they could discuss the matter on 
Thursday since Arroyo was off Tuesday and Wednesday.  Ar-
royo and Hernandez left the work area, but as they approached 
the parking lot area Hernandez said he was going back into the  4 There was testimony that this practice was contrary to Respon-
dent™s policy.  What Respondent™s policy was in this regards is not 
clear from the record.  Director of Environmental Services Director del 
Rio testified that she instructed 
supervisors in December 1996, that 
they were not to permit employees 
to work through their meal periods 
and then leave early.  Later, after I asked for clarification of the policy, 

she testified that employees who wo
rked through the meal period were 
permitted to leave early, but only one half hour early.  In any event, del 
Rio admitted that it was not until February that Respondent had a meet-
ing with the employees where the ne
w policy had been ﬁmade official.ﬂ 
5 The record does not disclose what caused Baez to change his mind 
concerning the time the employees were permitted to leave early after 
working through their meal period. 
 HOSPITAL SAN PABLO 281facility, and he turned around a
nd reentered the facility.  By 
then it was approximately 1:10 p.m.  Arroyo left the facility.   
Hernandez reentered the facility to talk to someone who was 
visiting a patient.  As Hernand
ez was leaving, he encountered 
Marzon near Marzon™s office.  Hernandez asked Marzon for a 

donation to a little league baseball team for which Marzon had 
contributed in the past.  Marzon agreed to again make such a 
contribution.  Hernandez also
 passed Baez, who was speaking 
with two other persons.  Baez asked where Arroyo was, and 
Hernandez said that Arroyo had left and that Hernandez had 
stayed, but he did not work.  At no time did Hernandez perform 
any work after he returned to the facility that afternoon, a fact 
that Baez knew. 
The job was completed that day by employee Hector Ne-
gron, who worked the 2 to 10 p.m. shift.  It took Negron about 1-1/2 to 2 hours to complete the job. 
On January 16, the next wor
kday for Hernandez after Janu-
ary 13, Hernandez was summoned to a meeting with Begonia 
Melendez, human resources director, Baez, and del Rio.  Her-nandez was told that the meeting concerned the events of Janu-
ary 13.  Melendez then read the following report that had been 
signed by Baez and dated January 13
:6  In the afternoon of Monday, January 13, 1997, [Her-
nandez] called me, to ask me to come to the Billing Dept. 

to inform me what was left to do in the washing and wax-
ing; since he wanted to leave at 1:00 p.m. as I, [Baez], had 
authorized them to continue working on the half hour 
break for meals and had asked [Hernandez and Arroyo] to 
continue working the half hour and leave at 1:30 p.m., 
since it is only half an hour.  Besides, there was still a sec-
tion to be washed and waxed.  In view of this situation and 
since we were trying to alleviate the work load for the af-
ternoon shift, I considered it necessary to go on with the 
work until it was finished.  In view of the disrespectful and 
negative attitude of [Arroyo
], it was impossible to con-
tinue with the job and it was necessary for the 2:00 PM -

10:00 PM shift to carry it out.  The time that the employee 
took in the afternoon to finish this task was not more than 
15 minutes. [Arroyo] answered the following way: ﬁTell [del Rio] 
that we are going to leave at 1:00 p.m. over your objec-
tions.ﬂ  I informed [Arroyo] that he must follow the orders 
given him by his superiors.  Then [Hernandez] told [Ar-
royo] ﬁfriend, wait a minute, take it easy, let us not get in-
volved in a problem, let us go at 1:00 and if we have to 
take an hour of vacations [sic
], we ask for it.ﬂ  [Hernan-
dez] then left to pick up the materials and wash the equip-
ment.  [Arroyo] for its [sic] part abandoned the Hospital. 
 Hernandez responded that he also 
had left at 1 p.m.  He was 
assured that nothing would happen to him since he had stayed 
at the hospital while Arroyo had been insubordinate and had 

left the hospital.  Hernandez again 
replied that he had also left.  
Baez stated that Hernandez had in fact remained at the facility 
on January 13, but Hernandez said that he had returned to the 
facility to visit a patient and that he had not performed any 
                                                          
 6 Baez originally prepared a ha
ndwritten report of the events on 
January 13; that report was given to
 Hernandez and del Rio on January 
14.  After a typed version was prepared, the original handwritten ver-
sion was destroyed.  Thus, it is not possible to compare the two ver-
sions to see how, if at all, the typed version differed from the handwrit-
ten version.   
work during that time.  Melendez said that it had been neces-
sary for employee Negron to complete the work on January 13.  
Hernandez replied to this comment by asking how they could 
believe that he had stayed working to complete a job that sup-
posedly took 15 minutes to finish when the job had to be com-
pleted by another employee.  He
rnandez did say that they had 
not violated any hospital policy because they had come to an 
agreement to leave at 1 p.m. and it was the supervisor who had 
told them they could leave at that time and then ﬁfooledﬂ them.  
Hernandez explained that the policy had been that employees 
could leave at 1 p.m. if they worked during their meal period 
with the agreement of their supe
rvisor, and that this had been 
the policy for 5 years.  Baez stated that he had told the employ-
ees to remain until 1:30 p.m.  During the meeting Hernandez 
denied that Arroyo had been di
srespectful on January 13.  At 
some point Hernandez also claime
d that he was taking the fifth 
amendment.  He was told that Respondent would pay him for 

the meal period he worked on January 13. 
On January 16, Arroyo reported 
for work.  At about 1 p.m. he was called into a meeting with
 Melendez, Baez, and del Rio.  
Melendez said that she was going to read a report to Arroyo 

and that he should comment afterwards.  Melendez then read 
the report made by Baez, set fort
h above.  Arroyo replied that 
the report was not true; he explained that he and Hernandez had 

worked through their lunch period and then had left at 1 p.m., 
and that morning Baez had authorized them to do so.  Melendez 
said that that was not the point; the point was that they were 
told to remain on the job to continue the task.  She said that 
they would have been paid double time for time they worked 
during their lunch period.  Arroyo said that after Baez author-
ized them to leave at 1 p.m., he had made an appointment for 
that time, and at the time Baez changed his mind he had not yet 
eaten lunch.  During this meeting, Baez asserted that the job 
could have been completed in 15
 minutes; that it was finished 
by employee Hector Negron in that time period at the start of 

the next shift on January 13.  
Arroyo responded that Baez knew 
that the job could not have been completed in 15 minutes and 
that it was not ﬁmanlyﬂ of Baez to say that.  Arroyo asked that 
Hernandez be summoned to the meeting to clarify the facts, but 
Melendez said that she had already spoken with Hernandez that 
morning and Hernandez agreed with the report.  Del Rio told 
Arroyo that he should have worked until 1:30 p.m. and com-
pleted the job as he had been instructed.  Arroyo, upset by the 
comments that the job could have been completed by 1:30, 
responded, ﬁWere you there?ﬂ  Melendez then admonished 
Arroyo to be more respectful 
towards del Rio.  Arroyo said 
okay, he was sorry.  Melendez th
en said that Arroyo had been 
insubordinate in failing to follow Baez™ instructions on January 
13.  She asked if Arroyo had anything more to say; Arroyo did 
not respond.  Arroyo was asked 
about his last evaluation, and 
he said it was in 1996 and that his rating had been over 90.  
Melendez replied that an employee could have a rating of 100 
but an act of insubordination was 
zero.  She asked for Arroyo™s 
identification and Arroyo gave it to her.  Melendez testified that 

it was she who made the decision to fire Arroyo and that if 
Arroyo had shown a better attitude at this meeting she would 
not have fired him. 
After Arroyo was fired he met Hernandez in the parking 
area.  Arroyo asked if it was true that Hernandez had said that 
he had worked until 1:30 p.m. on Janaury 13 as Melendez had 
claimed.  Hernandez said no, it was not true; he explained that 
he had returned to the hospital to visit a patient.  Later, when 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 282 Hernandez received his paycheck, it included payment for the 
time he had worked through the meal period on January 13.  On 
about February 11, Hernandez gave Respondent a money order 
for that portion of his paycheck 
covering the meal period.  Her-
nandez was then summoned for a
nother meeting with Melendez 
and del Rio.  Melendez asked why Hernandez had returned the 
money.  Hernandez answered that he had not stayed working 
that day and he did not care if he were terminated because they 
had ﬁcontaminatedﬂ the climate for him in the office and unfor-
tunately he had to be a witne
ss for Arroyo because he did not 
stay working and he and Arroyo
 did not violate any rules.  
Melendez asked if it was true that at the January 13 incident 

Hernandez tried to calm Arroyo.  
Hernandez replied no, that he 
took the fifth amendment becaus
e Arroyo was not there.  
Melendez asked if Hernandez wa
s being pressured by the ﬁUn-
ion people.ﬂ  Hernandez said no, that it was his own pride and 
he could not lie.  He said that 
he felt pressure from other em-
ployees since Respondent had terminated Arroyo and not him 
even though both had stopped working at 1 p.m.  Hernandez 
said that he had told Respondent™s supervisors the truth but 
they did not acknowledge it and that the person who lied was 
Baez.   
D.  Alleged Statements of Union Hostility 
The complaint alleges that in or about February 1997, Re-
spondent, through Jorge de Jesus, executive director, and Me-
lendez, threatened its employees with loss of benefits and loss 
of employment if they selected the Union as their collective-
bargaining representative. 
In January and February, a number of meetings were held by 
Respondent with groups of employees for the purpose of dis-
cussing the upcoming election.  These meetings were con-
ducted by de Jesus and Melendez.
  Melendez started the meet-
ings by explaining the benefits
 that the employees then en-
joyed, what benefits the law required, and how the benefits had 
increased over time.  She also 
compared Respondent™s benefits 
to those paid by other hospitals. 
 Melendez used visual aids to 
help make those points.  As an example, de Jesus pointed out 
that employees then received 
a Christmas bonus of 3.8 percent 
which could at any time be reduced to 2 percent, which was 
what the law of the Commonwealth of Puerto Rico required at 
that time.  At some point during the meeting, de Jesus said that 
if the Union won the election, be
nefits would start at zero.  
During the course of the meeting,
 de Jesus explained also that 
Respondent did not have much experience dealing with the 
Union because it was a newly formed labor organization.  De 
Jesus recounted that at one tim
e Respondent™s parking lot was 
operated by an independent bus
iness but Respondent did not renew the contract with that business in order for Respondent™s 
own employees to do the work.  He pointed out that this was 
unlike the situation with other hospitals that had subcontracted 
services that they had formerly provided directly such as park-
ing, security, and dietary depar
tment.  De Jesus went on to say 
that if the Union won the election, Respondent could bring in a 
private company to perform the work that the employees were 
performing and fire the employees. 
On or about February 27, 1997, 
de Jesus distributed a memo-randum to employees concerning 
the Union.  It was entitled 
ﬁAnother lie of the FETEMPﬂ and stated in pertinent part: 
 The FETEMP is saying that when the Hospital wins 
the election it is going to dismiss the employees that sup-
port the Union.  This is 
ANOTHER GREAT LIE AND DECEPTION of the FETEMP, which is desperate, since 
it knows that the majority of the employees will vote 
NO on February 28. 
 At the Hospital there have been four elections, and 
NEVER has the Hospital hired private companies to sub-
stitute for our employees.  On the contrary, the Hospital 
eliminated the companies that were in charge of the Cafe-
teria, Parking and Security Guards, converting the person-
nel that  worked for them into
 employees of the Institution.  
 This is the truth and that is what hurts the 
FETEMP.  Employee Cristobal Montesino persuasively testified that the 
letter was not consistent with the statements made by de Jesus 
during the meetings in that at th
ose meetings de Jesus said that 
Respondent could dismiss the employees and bring in a private 
company to perform their work if the Union won the election. 
The complaint also alleges th
at in January 1997 Respondent, 
acting through del Rio, created th
e impression that employees™ 
union activities were under surveillance. 
In support of this allegation the General Counsel presented 
testimony that about a week afte
r Arroyo™s discharge, employee 
Hernandez heard a rumor that he and another employee were 
involved in assisting the Uni
on™s organizing campaign.  Her-
nandez went to del Rio and told her that he had nothing to do 
the organizing effort, that he was in the ﬁmiddleﬂ or neutral.  
Del Rio replied that he should not worry, that he was ﬁnot on 
the list.ﬂ 
Although not alleged in the comp
laint as a specific violation 
of the Act, the General Counsel also presented evidence that 
several days before the election,
 del Rio called employee Cruz 
to her office.  She read a warning to Cruz on a matter not at 
issue in this case, and then added that during previous organiz-
ing campaigns at the hospital, Respondent had learned which 
employees were for the Union; 
that Respondent had been very 
good to those employees because it allowed them to continue 

working for Respondent, and that 
many of those employees did 
not deserve to be working there.  Cruz responded that if they 
already knew who was in the Union, since Arroyo was already 
gone, he, Cruz, would be first on
 the list.  However, del Rio 
said that Cruz should not take 
it that way since that was not 
where she was coming from.  Cruz complained that del Rio was 
saying that she was not ﬁcoming from thereﬂ but there were 
other persons who would ﬁtake 
digsﬂ at him because he sup-
ported the Union.  Del Rio then suggested that they do some-

thing about that and she took Cruz off his route for 3 days to 
avoid those encounters. 
E.  Alleged Disparate Treatment 
Respondent maintains work rules that include a rule prohibit-
ing insubordination, encouraging other employees to engage in 
insubordination, and demonstra
ting disrespect.  Arroyo re-
ceived a written copy of these rules.  Melendez admitted that 
acts of insubordination do not automa
tically result in discharge.  
Instead, she testified that Respondent views each case differ-

ently based on the particular facts involved.   
The General Counsel contends 
that Respondent treated Ar-
royo more harshly than it did other employees who engaged in 

acts of misconduct.  Employee 
Angel Rivera had been em-
ployed by Respondent from June 1, 1993, to August 1996; he 
worked in the environmental serv
ices department.  Rivera was 
suspended for 2 weeks when he failed to appear for work after 
 HOSPITAL SAN PABLO 283a Christmas party in 1993.  On January 17, 1994, Rivera was 
verbally warned for failing to appear for work and failing to 
call in his absence in a timel
y manner.  On March 24, 1994, 
Rivera was again warned about his absences and failure to re-
port to work on time.  On May 17, 1994, Rivera was advised by 
Melendez and de Jesus that he 
had successfully completed his 
probationary period and effective April 30 had become a regu-
lar employee.  That same day his supervisor noted that Rivera™s 
pattern of absences continued, 
and he recommended that Rivera 
be supended for 2 weeks.  The re
cord does not disclose whether 
Rivera was in fact suspended. 
 On November 19, 1994, Rivera 
was verbally admonished for poor work performance.  On May 
5, 1995, Rivera was ve
rbally admonished 
about his absentee record by del Rio.  On May 9, 
1996, Rivera™s supervisor noted 
his continuing pattern of absences.  On July 31, 1996, Rivera 
was again suspended for 2 weeks.  On that occasion he was 
assigned by Supervisor Baez to perform work on the third floor.  

Rivera refused to work on that 
floor and instead went to work 
in another area of the hospital.  The written warning that was 

given to Rivera along with the suspension states that he refused 
to follow a direct order from Baez
 in violation of Respondent™s 
rules.  The written warning also noted that on July 26, 1995, 

Rivera had also been warned for disobedience in arriving for 
work at unauthorized hours after having been advised that no 
changes in hours are allowed without supervisory authorization.  
Rivera protested his suspension to Melendez.  He told Melen-
dez that he ﬁwould comply with the work, and [he] would not 
incur this type of situation again.ﬂ  Melendez then reduced the 
discipline to a 1-week suspension, taking into account certain 
personal problems that Rivera was then experiencing.  On 
August 12, 1996, Rivera was asked by Baez to pick up some 
trash.  Rivera replied that he had too much work and Baez 
should wait until the employee on the next shift arrived.  Baez 
said that he would wait for the next employee to arrive, but that 
he regarded Rivera™s remarks as an excuse to refuse to do his 
job.  Later that same day Ri
vera interrupted a conversation 

between another supervisor a
nd an employee to ask the 
employee why that employee had performed a task that the 

employee had been asked to perform by his supervisor.  Rivera 
bragged that he had earlier told Baez that he, Rivera, could not 
do the task that Baez had asked him to perform.  On August 14, 
1996, Rivera met with his supe
rvisors and Melendez and del 
Rio to discuss these recent events.  During the course of the 
meeting, Melendez asked whet
her Rivera™s conduct had af-
fected the service in the hospital.  Del Rio answered that while 
service to the patients had not been affected, the work with 
biomedical wastes had been delayed.  Melendez asked Rivera 
ﬁto make a serious commitment to improve his attitude.ﬂ  Riv-
era was not otherwise disciplined on this occasion.  Rivera was 
discharged August 16, 1996.  Hi
s termination notice indicates 
that he was discharged for in
subordination, taking more time 
than authorized for rest pe
riods, and wasting time.   
On May 14, 1991, employees 
Vergara and Villalobos were suspended for 2 weeks for eating in the pantry area of the hos-
pital.  On August 26, Supervis
or Ruiz made a note that these 
two employees had left before completing the tasks that they 
had been assigned to complete.  There is no evidence that these 
employees were disciplined for this conduct.  On January 5, 
1995, Villalobos™ supervisor r
ecommended that Villalobos be 
suspended for a week because he left Respondent™s premises 

without permission.  The record does not reveal whether Villa-
lobos was in fact suspended.  On March 9, 1996, Villalobos 
Villalobos was found sleeping when he should have working; 
he was suspended for 2 weeks. 
On November 26, 1996, employ
ee Hernandez appeared at 
work for the 6 a.m. shift when he had been scheduled to start 
work that day at 11 a.m.  Supervisor Baez told Hernandez that 
Hernandez should have checked his schedule before appearing 
for work.  Hernandez ﬁangrilyﬂ le
ft the office.  Later that day 
Hernandez told Baez and anothe
r supervisor that they were 
ﬁcabrones.ﬂ7  Baez testified that Hernandez™s remark showed ﬁa 
great form of disrespect.ﬂ  Baez also admitted that he regarded 
Hernandez™ conduct to be a mo
re serious form of misconduct 
than an employee raising his voice 
to a supervisor.  Baez filed a 
written report of the incident with del Rio, who thereafter gave 
Hernandez a written warning for insubordination and improper 
conduct.   
III.  CREDIBILITY 
Because of the sharply differing testimony on important 
facts, I shall set forth the basis for my credibility resolutions in 
detail.  The facts concerning the 
events of January 13, as well 
as the practice of employees co
ncerning working through their 
meal periods, are based on the te
stimony of Arroyo, who I con-
clude is a credible witness.  His testimony was internally con-
sistent and given in a forthright manner.  It was corroborated in 

relevant part by the testimony of Jorge Hernandez, who I also 
conclude was an essentially credible witness concerning these 
events.  I have considered the testimony of Baez, particularly 
that he told the employees from the outset that they could work 
through their meal period but they would have to work until 
1:30 p.m.  I do not credit Baez™ te
stimony.  It seems to me that 
if Baez had said that to the employees initially they would 
likely have chosen to take their meal periods instead.  The re-
cord indicates this is in fact what happened when Respondent 
began limiting the time off to one-half hour when an employee 
worked through a meal period after Arroyo™s discharge.  More-
over, in light of the fact that the employees had been permitted 
to leave a full hour early under these circumstances in the re-
cent past, it seems likely that they would have at least ques-
tioned, if not protested, the new policy that Baez was announc-
ing to them.  None of this appears in Baez™ version of the facts.  
Finally, Baez™ demeanor as a 
witness was not convincing.  I 
have also considered Marzon™s 
testimony that on January 13, 
he saw Hernandez working in the billing area after 1 p.m. and 
after Arroyo had left.  I do not credit that testimony.  Marzan 
was unable to convincingly say ex
actly what he 
saw Hernandez doing on that occasion and what state of completion the work 

was in at that time.  Furthermore, he testified that he was called 
by Melendez and was asked if he saw Arroyo and Hernandez in 
the area.  Importantly, he admitted, contrary to the testimony of 
Melendez, that he was not asked at that time, when events were 
still fresh in his mind, what he saw Hernandez doing in the area 
after 1 p.m.  Marzon also appeared uncertain exactly when he 
spoke to Melendez about this ma
tterŠwhether it was before or 
after Arroyo was discharged.  I 
also note that while Respondent appears to reduce to writing many personnel related matters, 
there is nothing in writing that confirms that Melendez and 
Marzon spoke with each other in the manner in which they 
                                                          
 7 The interpreter loosely translat
ed the Hernandez™ comments as 
ﬁyou are all fŠed up.ﬂ  I note that 
the word ﬁcabronﬂ can also mean 
ﬁcuckold.ﬂ  In any event, it is clea
r that Hernandez did not intend to 
exchange pleasantries with his supervisors when he called them ﬁcab-
rones.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 284 testified.  This, combined with
 the fact that del Rio admitted 
that Melendez never told her before Arroyo™s discharge that 
Melendez had interviewed anyone
 other than Arroyo and Her-
nandez before discharging Arroyo leads me to conclude that 
this portion of Marzon™s testimony was created to enhance 
Respondent™s position for trial purposes. 
The facts concerning how long it took to complete the task 
assigned to Hernandez and Arroyo on January 13 after they 
stopped working are based on the testimony of Negron.  Baez™ 
testimony in this regard is not credible.  He initially stated in 
his written report, described above, that the work was com-
pleted in 15 minutes.  At the trial he testified that the work took 
Negron about an hour to complete.  Baez then attempted to 
explain the discrepancy by testif
ying that at the time he wrote 
the report he believed that tw
o employees were performing the 
work.  I then asked Baez whether he wrote in the report that 
ﬁthe employeeﬂ took 15 minutes; he answered yes.  In addition, 
for reasons explained elsewhere in this decision, I have already 
concluded that Negron™s testimony is credible and Baez™ testi-
mony is generally not credible. 
The facts concerning the meeting with Hernandez on January 
16 are based on the credited testimony of Hernandez.  I have 
considered the testimony of Baez, del Rio, and Melendez to the 
effect that Hernandez initially agreed that Baez™ report was 
accurate, but only later changed his story to assert that he had 
stayed after 1 p.m. but did not work, and that he appeared to do 
so because he was under some pr
esssure to avoid telling the 
truth.  However, concerning Baez
, I have already noted that his 
testimony was generally unpersuasive.  In this specific instance 
he seemed able to recall little about the meeting other than that 
Hernandez initially agreed that Baez™ report was accurate and 
only later did Hernandez change hi
s mind.  I conclude that if 
Hernandez felt pressure, it was from the position Respondent 
was putting him in when it excused his conduct but discharged 
Arroyo for the same conduct.  
I have considered Respondent™s 
argument in its brief that Hernandez™ testimony should not be 
fully credited.  To be sure, Hernandez was not the most credible 

witness to appear in this proceeding, especially after his answer 
to the question for the name of the person he returned to visit in 
the hospital on January 13 was ﬁMaria Perez,ﬂ which can 
loosely be translated as the Spanish equivalent of ﬁJane Doe.ﬂ  
However, I have concluded th
at, on the whole, Hernandez™ 
testimony was more credible than
 that Respondent™s witnesses. 
The facts concerning the January 16 meeting with Arroyo are 
based on the testimony of Arroyo. 
 I have considered the testi-
mony of Baez, Melendez,
 and del Rio concerning this meeting.  
I have already concluded that Baez is generally not a credible 

witness.  The testimony of del Rio and Melendez differs from 
Arroyo™s concerning the contents
 of the meeting basically in 
matters of emphasis rather than 
significant substance.  In any 
event, I conclude Arroyo™s version of the meeting is more 
credible, based on the record as a whole.  For example, del Rio 
testified that she was a little bit uncomfortable when Arroyo 
told Baez that Baez did not keep his word or was not manly, 
and that this attitude and disrespect by Arroyo contributed to 
his discharge.  This clearly seem
s to be an exaggeration, since 
earlier, as more fully described below, employee Hernandez 
had called Supervisor Baez a ﬁcabronﬂ and del Rio merely is-
sued him a written warning.  Al
so, del Rio denied that Arroyo 
may have been confused conc
erning what Respondent™s policy 
was regarding the amount of time an employee could leave 
early after working through a meal period, yet she admitted that 
Arroyo said that another supervisor had let him leave at 1 p.m. 

under those circumstances, and further admitted that it was not until February that Respondent made the policy official at a 

meeting with employees.  Del Rio also attempted to explain the 
difference in attitude between 
Hernandez and Arroyo at the 
meetings held with them on January 16; she testified that Her-

nandez was nervous, but not defiant or excited, but that Arroyo 
was defiant.  A comparison of what was said at each of the 
meetings simply does not support 
this differentiation.  Del Rio 
was exaggerating in this regard when she claimed that even 
when Arroyo asked that Hernandez be brought to the meeting, 
he was exhibiting a defiant attitude, but when Hernandez was 
lying to them (according to Respondent™s version of the events) 
concerning what he did after 1 
p.m. and claimed the ﬁFifth 
Amendment,ﬂ he was merely ne
rvous.  Del Rio consistently attempted to build up Hernandez as a good employee as com-
pared to Arroyo despite Hernandez™ less than spotless work 
record, and she contradicted herself in the process.  For exam-
ple, she initially testified than Hernandez was not hostile at the 
meeting where Hernandez returned the money, but when del 
Rio was confronted with the report she had earlier written, she 
admitted that Hernandez had been hostile.  Furthermore, the 
testimony of Baez, Melendez, 
and del Rio was contradictory 
concerning, when, if at all Baez admitted to Melendez and del 
Rio that his report was inaccura
te concerning the time it took 
for employee Negron to complete the job on January 13; Baez 

testified that he revealed this fact to them on January 16, del 
Rio claimed she was never told that part of the report was inac-curate, and Melendez testified that it was not until after Arroyo 
was fired and during the preparation for the trial in this case 
with Respondent™s attorney that
 Baez first admitted the inaccu-
racy in his written re
port.  Melendez™ testimony also appeared 
to suffer from exaggeration.  Sh
e claimed that in addition to 
interviewing Hernandez and Arroyo, she also spoke with Mar-
zon and Ruiz before discharging Arroyo on January 16; how-
ever, there is no documentary 
evidence to support this testi-
mony despite the fact that Re
spondent otherwise appears to 
document important personnel related matters.  Also, according 

to del Rio, Melendez never informed her of this additional in-
vestigation.  Finally, Melendez cl
aims that she spoke to Ruiz on 
January 14, yet it is apparent 
that Ruiz™ name was not men-tioned until January 16 by Arroyo at the meeting at which he 
was fired.  Thus, it does not seem that Melendez could have 
interviewed Ruiz before she fired Arroyo.  Melendez™ later 
explanation that the source of 
the information concerning Ruiz 
came from Baez an January 14 is
 not support by her testimony 
on direct or cross-examination; it is not corroborated by the 
testimony of Baez or Melendez
; nor was it included in Baez™ written report.  This testimony appears contrived
.8 The facts concerning the meetings Respondent held with employees in January and Februa
ry are based on a composite of 
the testimony of employees Mont
esino, Cruz, and Negron.  I 
note that Montesino is currently an employee at the hospital, a 
factor that contributes to his credibility.  Based on my observa-
tion of the demeanor of Montesi
no, particularly in response to 
                                                          
 8 Interestingly, the General Counsel in his brief urges that I accept 
Melendez™ testimony that she spoke 
with Ruiz prior to Arroyo™s dis-
charge.  He argues that this strengthens his case because it directly 
shows that Melendez knew even befo
re interviewing Arroyo that the 
employees were being allowed to le
ave at 1 p.m. and thus Baez™ con-
trary instruction was confusing.  
However, for reason stated above, I 
decline to do so.  HOSPITAL SAN PABLO 285questions I asked him concerning 
the disputed portions of the 
meetings, I have determined 
to credit his testimony.  Mon-
tesino™s testimony was corroborated in part by the testimony of 
Cruz, who recalled the statemen
ts concerning benefits starting 
at zero.  Cruz, however, did not 
testify that de Jesus explicitly 
stated at the meetings that Re
spondent would contract out cer-
tain services if the Union won the election.  Instead, Cruz testi-

fied that de Jesus said that Respondent had gotten rid of the 
private contractors and used 
its own employees to perform 
those services but it could retu
rn to using private contractors 
again.  In the context of the antiunion message conveyed at the 
meetings, this amounts to a sub
tle distinction without a differ-
ence; the employees heard the message that Respondent was 
seeking to conveyŠthat Respondent could again use private 
companies to perform services that employees of Respondent 
then performed if the employees selected the Union.  Mon-
tesino™s testimony is also corroborated by the testimony of 
Negron to the extent that he testified that at the meetings de 
Jesus said that if a union came in Respondent could look for a 
private company and that benefits at the hospital would start 
from zero in bargaining a contract with the Union.  Negron is 
not only currently employed by Respondent, but he is also a 
senior employee who had worked there for about 17 years.  
Moreover, this testimony was in
 response to questions that I 
asked after Respondent™s attorn
ey raised the subject during 
cross-examination despite the fact
 that the General Counsel had 
not asked these questions during his direct examination of Ne-

gron.  I have considered de Jesus™ testimony that admitted that 
he used the word ﬁzeroﬂ during his meetings with employees 
but only to explain to employees 
that they would get zero auto-
matic increases in benefits if the Union won the election.  This 
rather strained explanation is corroborated by no one, not even 
Respondent™s own witnesses.  Indeed, a careful review of the 
transcript shows that de Jesus 
had difficulty himself explaining 
precisely what he said in this regard.  I also reject Melendez™ 
unconvincing denials that unlawful
 threats were made at these 
meetings. The facts concerning the discussion between del Rio and 
Hernandez concerning his union activity are based on the testi-
mony of Hernandez, which I again conclude is more credible 
than that of del Rio.  Her testimony was that Hernandez told her 
that he had not been handing out union cards and that she told 
him that if he was not doing so
 he had nothing to worry about, 
and that he should ignore what the supervisor was saying con-
cerning his distributing union cards
.  Del Rio denied making 
reference to any ﬁlist.ﬂ  Based on demeanor and the inherent 

probabilities, as well as difficulties with the testimony of del 
Rio described above, I have dete
rmined not to credit her testi-
mony.  Respondent argues in its brief that I should not credit 

the testimony of Hernandez si
nce ﬁSimple logic shows how 
extremely improbable it is that
 a Department Director would 
casually reveal keeping a list of union adherents to one of the 
employees by telling him, don™t worry, you are not on the list.ﬂ  
This argument might have been 
more persuasive if Respondent had not otherwise violated the Act.  As will be seen below, I 
conclude that Respondent violat
ed the Act by statements it 
made in front of groups of em
ployees, and a similar argument 
that Respondent makes here could 
be made in that situation.  
The evidence as whole in this record convinces me that the 
statements were made as I have described them above.   
The facts concerning the conversation between Cruz and del 
Rio are based on the testimony of Cruz, who I conclude is a 
credible witness.  I have again considered del Rio™s testimony 
that she did not mention anything about a union during this 
conversation.  For reasons previ
ously stated, I do not credit her 
testimony. 
IV.  ANALYSIS 
A.  The 8(a)(1) Statements 
I have concluded above that dur
ing meetings held with em-
ployees in January and February, 
de Jesus said that Respondent 
could bring in a private company to perform work that the em-
ployees were performing and th
at the employees would be 
fired.  This was in the contex
t of explaining to employees the 
possible consequences of unionization.  Such a threat of job 
loss has long been held to violate Section 8(a)(1) of the Act.   
General Stencils, 
195 NLRB 1109 (1972). 
I have also concluded that durin
g these same meetings de Je-
sus said that if the Union won the election, benefits the em-
ployees received would start at zero.  The clear implication of 
this statement is that employ
ees would have to gain back 
through bargaining all the benefits that they then enjoyed.  I 
note that Respondent did not carefully phrase its remarks to 
lawfully point out that there is 
no guarantee that benefits would 
increase as a result of unionization, and that benefits could 
increase, decrease, or stay the same as a result of bargaining 
with the Union.  Thus, 
Fern Terrace Lodge of Bowling Green, 
297 NLRB 8 (1989), and Clark Equipment Co., 
278 NLRB 498 
(1986), cited by Respondent, are not on point.  Instead, de Je-
sus™ remarks constituted a threat of reduction of benefits if the 
employees selected the Union as their bargaining representa-
tive.  This violated Section 8(a)(1) of the Act.  
Lear-Siegler Management Service Corp., 
306 NLRB 393 (1992). 
I have found that in January, de
l Rio told employee Hernan-
dez, who was concerned about rumo
rs that he was assisting the 
Union™s organizing efforts, that he should not worry because he 
was ﬁnot on the list.ﬂ  I find 
that Hernandez would reasonably conclude that del Rio was referri
ng to list of employees kept by 
Respondent who were engaging in
 union activity.  I note that 
del Rio made no effort to assure Hernandez that any such list 
was kept only of employees w
ho engaged in open union activi-
ties visible to Respondent in the normal course of conducting 
its operations.  Respondent may not
 give the impression that it 
is keeping the union activities 
of its employees under surveil-
lance.  I conclude that Respondent violated Section 8(a)(1) of 
the Act by engaging in this conduct.  
Link Mfg. Co., 
281 NLRB 294 (1986); and Sierra Hospital Foundation, 
274 NLRB 427 
(1985). B.  Arroyo™s Discharge 
The analysis set forth in 
Wright Line
9 governs the determina-
tion of whether Respondent violat
ed Section 8(a)(3) and (1) of 
the Act by discharging Arroyo.  The Board has restated that 

analysis as follows: 
 Under 
Wright Line
, General Counsel must make a 
prima facie showing that the employee™s protected un-
ion activity was a motivating f
actor in the decision to 
discharge him.  Once this established, the burden shifts 
to the employer to demonstrate that it would have taken 
the same action even in ab
sence of the protected union 
activity.
7  An employer cannot simply present a legiti-
                                                          
 9 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 286 mate reason for its actions but must persuade by a pre-
ponderance of the evidence that the same action would 
have taken place even in the absence of the protected 
conduct.8   Furthermore, if an employer does not assert 
any business reason, other than one found to be pretex-
tual by the judge, then the employer has not shown that 
it would have fired the employee for a lawful, nondis-
criminatory reason.
9 _______________
    7 NLRB v. Transportation Management Corp., 
462 U.S. 393, 
400 (1983).
 8 See GSX Corp. v. NLRB, 918 F.2d 1351, 1357 (8th Cir. 1990) 
(ﬁBy assessing a legitimate reason for its decision and showing by 
a preponderance of the evidence that the legitimate reason would 
have brought about the same result even without the illegal moti-
vation, an employer can establish 
an affirmative defense to the 
discrimination charge.ﬂ)
 9 See Aero Metal Forms
, 310 NLRB 397, 399 fn. 14 (1993). 
 T & J Trucking Co.
, 316 NLRB 771 (1995).  This was further clarified in 
Manno Electric
, 321 NLRB 278 (1996).  
Applying this analysis to the facts of the case, the first ele-
ment of the General Counsel™s case is clearly established.  Ar-
royo was among the leaders, if not the leader, of the Union™s 
efforts to organize the employees.  Arroyo™s union activities 
were both extensive and prolonge
d, and they involved interac-
tion with numer
ous employees. 
The record is also clear that
 Respondent knew that its em-ployees were engaging in activity 
in support of the Union.  Two 
petitions had been filed and withdrawn by the Union in the 
weeks prior to Arroyo™s discharg
e.  Indeed, Respondent held a 
meeting with its supervisors to
 tell them about the Union in 
November 1996, and it was admitted that by that time all of 
Respondent™s supervisors knew about the Union.  Moreover, 
the evidence shows that during past organizational campaigns, 

as del Rio admitted to employ
ee Cruz, Respondent had become 
aware of which employees supporte
d the Union.  Finally, as del 
Rio admitted to employee Herna
ndez, Respondent had kept a list of which employees were involved in supporting the Union 
in the most recent organizing effort.  Moreover, as pointed out 
by the General Counsel in his br
ief, the first petition filed by 
the Union in this case was limited to employees in the envi-

ronmental services, or housekeeping department.  This would 
reasonably lead Respondent to c
onclude that the union organiz-
ing campaign began in that department, the very department 
where Arroyo worked.  All this
 evidence helps meet the Gen-
eral Counsel™s case by proving
 the element of knowledge.  
However, there is no direct evidence that Respondent was 
aware of Arroyo™s union activity pr
ior to his discharge.  This 
weakens the General Counsel™s case.
  I shall return to this mat-
ter later to determine whether it is proper to infer specific 
knowledge of Arroyo™s union activity from other facts in the 
record. I turn now to the element of timing.  On the one hand, at the 
time Arroyo was fired there was no petition pending of which 
Respondent was aware.  To the contrary, the two earlier peti-
tions had been withdrawn.  
Nonetheless, Arroyo was dis-
charged within a short period of
 time after those petitions had 
been filed and withdrawn.  There 
is no evidence to suggest that 
Respondent had concluded that the organizational efforts of its 
employees had ended by the time of Arroyo™s discharge.  To 
the contrary, the first petition was withdrawn due to the inap-
propriateness of the petitioned-for unit.  The Union resolved 
that problem and filed the second petition, which in turn was 
withdrawn for an inadequate showing of interest.  Thus, the likely possibility existed that the Union would at least seek to 
cure that defect by soliciting additional authorization cards 
from Respondent™s employees.  T
hus, on balance, the timing of 
Arroyo™s discharge contributes to the General Counsel™s case.   
I now examine the record to determine whether the General 
Counsel has established that Respondent was hostile to the 

union organizing effort.  Here t
oo there are facts that weigh on 
each side of this issue.  On the one hand, although there appar-
ently have been organizing 
efforts among Respondent™s em-
ployees in the past, there is no evidence that Respondent has 

engaged in any unlawful conduct.
  In this case, Respondent 
stipulated to an election among 
its employees and other leading 
union activists were apparently not
 discriminated against.  On the other hand, Respondent admittedly did not want its employ-
ees to be represented by the Union.  Indeed, I have concluded 
that Respondent unlawfully threat
ened its employees with job 
loss and loss of benefits if they selected the Union, and unlaw-
fully created the impression that it was keeping the union activ-
ity of its employees under survei
llance.  This 
unlawful activity establishes both that Respondent was hostile toward union ac-

tivity and that it was willing to violate the law to deter employ-
ees from selecting the Union as their collective-bargaining 
representative.  These facts serve to strengthen the General 
Counsel™s case. I turn to reasons given by Respondent for discharging Ar-
royo to determine whether they also support the inference that 
Arroyo was unlawfully fired.  
Respondent asserts that Arroyo 
was fired for insubordination on January 13 in refusing to fol-
low Baez™ instruction to keep working until 1:30 p.m.; for the 
poor attitude he displayed on that day and during his meeting 
with del Rio and Melendez on Ja
nuary 16; and after examining 
Arroyo™s work record.   
As to the matter of insubordination, Arroyo clearly dis-
obeyed his supervisor™s instruction to remain working until 
1:30 p.m.  This is a serious 
matter that, depending on the fac-tual setting, could certainly support a conclusion of a nondis-

criminatorily motivated discharge.  However, the factual con-
text in this case does not support 
such a conclusion.  First, the 
facts do not show a simple, uncomplicated case of employee 
defiance of a supervisor™s instruction.  Instead, Baez initially 

told the employees that they could leave at 1 p.m. if they 
worked through their meal peri
od, yet for reasons unexplained 
in the record, after they had done so and made plans to leave at 

1 p.m., he then told the surely hungry employees that they had 
to cancel the plans they had just made and remain working 
another one-half hour.  And Baez™ 
last instruction was contrary 
to Respondent™s practice in this
 regards as the employees un-
derstood it.  These facts do not necessarily excuse the employ-
ees failure to remain working ev
en under these circumstances.  
However, given the fact that 
Respondent admits that it nor-
mally takes into account the individual facts of each case, these 
facts would tend to ameliorate the harshness of the discipline 
that such an employer would ta
ke.  The fact that Respondent 
knew of these ameliorating factors and normally considers such 
factors yet proceeded to fire Arroyo nonetheless causes one to 
ponder why it acted as it did.   
I have also concluded that He
rnandez also was insubordinate 
when he stopped working at 1 p.
m., yet he was not disciplined 
at all.  I reject the argument that the reason Hernandez was not 
disciplined was because Respondent believed that he remained 
 HOSPITAL SAN PABLO 287in the facility working on January 13.  I have concluded that 
Baez knew that Hernandez did not work after 1 p.m., and even 
if del Rio and Melendez did not know this initially, they cer-
tainly knew this before Arroyo
 was discharged when Hernan-
dez himself told them this fa
ct during the meeting on January 
16.  I also reject the notion that Respondent did not accept Her-
nandez™ assertion that he, like Arroyo, had stopped working 
because Respondent reasonably believed that Hernandez was 
fabricating this assertion due to pressure.  There is no evidence 
that in fact any pressure was placed on Hernandez to fabricate 
this assertion and there was no reasonable basis for Respon-
dent™s refusal to accept it for its face value.  Instead, it appears 
that Respondent was i
ndifferent to the facts that did not support 
its conclusion to discharge Arroyo
.  This, in turn, supports an 
inference that there may be another unspoken reason for Ar-
royo™s discharge.  Returning to 
the larger picture, Respondent™s 
blatant disparate treatment of employees who committed simi-
lar misconduct also supports the inference that it was not the 
misconduct but some other reason 
that motivated the discharge. 
Quite apart from the disparate treatment Respondent ac-
corded Arroyo and Hernandez, the record reveals that Respon-
dent does not routinely discharge employees who engage in 
similar acts of misconduct.  I have described above how em-
ployee Rivera engaged in ins
ubordinate conduct and not only 
was he not discharged, but Melendez reduced his discipline to a 

1-week suspension.  Rivera thereafter again refused to follow 
his supervisor™s instructions and then boasted about it to an-
other employee and supervisor. 
 This time Rivera was merely 
admonished by Melendez to impr
ove his attitude.  Employee 
Villalobos also engaged in seri
ous acts of misconduct, yet he 
was not fired. To paraphrase what del Rio said concerning Ar-

royo™s past record, one could have a rating of 100, but an act of 
insubordination was zero.  This standard was applied to Arroyo 
but certainly not to Hernandez, Rivera, or Villalobos.  These 
facts yet again support the inference that it was not Arroyo™s 
misconduct on January 13 that mo
tivated Respondent to fire 
him. Respondent asserts that Arroyo™s
 poor attitude contributed to 
his discharge.  Indeed, Melendez,
 who made the decision to fire Arroyo, asserted that had Arroyo 
displayed a better attitude he 
would not have been fired no
twithstanding his 
earlier miscon-duct.  I conclude that the 
facts do not support Respondent™s 
assertion that Arroyo™s attitude was so poor that it contributed 
to his discharge.  First, the fact that Arroyo was angry by the 
sudden turn of events on January 13 due to Baez™ contradictory 
instructions and false claims 
should have been understandable 
to Respondent.  Moreover, there is no evidence that Arroyo 
engaged in blatantly inappropr
iate conduct at anytime during 
the meetings with Respondent™s officials.  Moreover, it is diffi-
cult to discern how Arroyo™s atti
tude significantly differed from 
Hernandez™ attitude.  Both we
re angry at Baez™ last minute 
change of instructions.  While 
Hernandez did tell Arroyo to 
calm himself, that they would leave at 1 p.m. and raise it with 
others later, he joined Arroyo
 and stopped working.  On Janu-
ary 16, Hernandez remained angry and unapologetic in his 
meeting with del Rio and Melendez, yet he was not disciplined.  
Even more significant is the fact
 that Respondent tolerated even 
significantly more disrespectful conduct by its employees, as 

fully described above.  Here to
o Respondent™s asserted reason 
for firing Arroyo rings hollow. 
Finally, Respondent asserts that it took into account Arroyo™s 
entire work record.  First, this is
 contrary to what del Rio told 
Arroyo, when she indicated that one act of insubordination was 

sufficient to discharge him.  In any event, as more fully de-
scribed above, Respondent tolerated work records worse than 
Arroyo™s.   
In sum, the reasons given by Respondent to support its dis-
charge of Arroyo do not withstand 
scrutiny.  In fact, a compari-
son of those reasons with the policy Respondent would nor-
mally apply leads me to conclu
de that an unstated reason moti-
vated the discharge of Arroyo.  
Shattuck Denn Mining Corp. v. NLRB, 
362 F.2d 466 (9th Cir. 1966).  Under all the facts of this 
case, I infer that the unstated reason was Arroyo™s union activi-

ties. I return to the fact that the 
General Counsel did not establish 
by direct evidence that Respondent had knowledge of Arroyo™s 
union involvement, although Respondent did have knowledge 
of union activity in general, knew
 that the union activity began 
in Arroyo™s department, and claimed to have kept a list of em-
ployees who supported the Union.  I conclude that this inade-
quacy in the General Counsel™s evidence is not fatal to his case.  
This is because from all the facts, I am able to make the infer-
ence that Respondent in fact wa
s aware of Arroyo™s union in-
volvement.  These facts include the extensive and prolonged 
nature of Arroyo™s union activity,
 the facts that Respondent had 
some degree of knowledge of it
s employees union activities, 
and the circumstances surrounding Arroyo™s discharge leads to 
the inference that he was fired for his union activity.  I conclude 
that the General Counsel
 has met his burden under 
Wright Line.
 I have considered the argum
ents and cases propounded by 
Respondent in its brief.  I consider those cases to be inapposite.  
For example, in 
Kantor Pepsi-Cola Bottling Co., 
248 NLRB 99 
(1980), the administrative law judge found that there was no 
direct evidence that the respondent in that case had knowledge 
of the alleged discriminatee™s union activities.  The administra-
tive law judge did acknowledge that this element of the General 

Counsel™s case could be proven through circumstantial evi-
dence, but he concluded that th
ere was insufficient evidence to 
support such an inference.  That
 is unlike this case, where I 
have concluded that the Genera
l Counsel has established facts 
that warrant the inference that
 Respondent was aware of Ar-
royo™s union activity prior to his discharge. 
Of course, Respondent may avoid liability even in the face of 
the General Counsel™s case if it can show that it would have discharged Arroyo even if he had not engaged in union activity.  
However, I have already determ
ined above that Respondent™s 
reasons for firing Arroyo are so unsupportable under the stan-
dards that it would normally apply that their assertion actually 
serves to strengthen the General C
ounsel™s case.  It follows then 
that Respondent has failed to meet its burden under 
Wright Line to avoid liability.   
Under these circumstances, I co
nclude that Respondent vio-
lated Section 8(a)(3) and (1) of 
the Act when it discharge Ar-
royo on January 13. 
CONCLUSIONS OF LAW 
1.  Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(
6) and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  Respondent has engaged in unfair labor practices in viola-
tion of Section 8(a)(1) of the Act by: 
(a)  Threatening employees th
at it would use hire private companies to do the jobs performed by its employees, and that 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 288 those employees would lose thei
r jobs, if the employees se-
lected the Union as their collec
tive-bargaining representative. 
(b)  Threatening to reduce employee benefits to zero if the 
employees selected the Union as their bargaining representa-
tive. 
(c)  Giving the impression to employees that their union ac-
tivity was under surveillance. 
4.  By discharging employee Adibal Arroyo on January 16, 
1997, because he engaged in union activity, Respondent has 
engaged in an unfair labor prac
tice in violation Section 8(a)(3) 
and (1) of the Act. 
5. The aforesaid unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent, having discriminatorily discharged Arroyo, 
must offer him reinstatement and make him whole for any loss 
of earnings and other benefits, computed on a quarterly basis 
from date of discharge to date of
 proper offer of reinstatement, 
less any net interim earnings, as prescribed in 
F. W. Woolworth 
Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
10 ORDER The Respondent, Hospital San Pabl
o, Inc., Bayamon, Puerto 
Rico,  its  officers,  agents,  successors,  and  assigns,  shall 
1.  Cease and desist from 
(a)  Threatening employees that it would hire private compa-
nies to do the jobs performed by
 its employees and that they 
would lose their jobs if the employees selected the Union as 
their collective-bargaining representative.  
(b)  Threatening to reduce employee benefits to zero if the 
employees selected the Union as their collective-bargaining 
representative. 
(c)  Giving the impression to employees that their union ac-
tivities were under surveillance. 
(d)  Discharging or otherwise discriminating against any em-
ployee for supporting the Federacion de Trabajadores de la 
Empresa Privada (FETEMP) or any other union.   
(e)  In any like or related 
manner interfering with, restrain-
ing, or coercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a)  Within 14 days from the date of this Order, offer Adibal  
Arroyo full reinstatement to his former job or, if that job no 

longer exists, to a substantiall
y equivalent position, without 
prejudice to his seniority or any other rights or privileges previ-
ously enjoyed. 
(b)  Make Adibal Arroyo whole for any loss of earnings and 
other benefits suffered as a resu
lt of the discrimination against 
                                                          
                                                           
10 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
him in the manner set forth in the remedy section of the deci-
sion. (c)  Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharge, and within 3 
days thereafter notify Adibal Arroyo in writing that this has 
been done and that the discharge 
will not be used against him in 
any way. 
(d)  Preserve and, within 14 days of a request, make avail-
able to the Board or its agents for examination and copying, all 
payroll records, social security payment records, timecards, 
personnel records and reports, and all other records necessary 
to analyze the amount of backpa
y due under the terms of this 
Order. (e)  Within 14 days after service by the Region, post at its fa-
cility in Bayamon, Puerto Rico, copies of the attached notice, in 
English and Spanish, marked ﬁAppendix.ﬂ
11  Copies of the no-
tice, on forms provided by the Regional Director for Region 24, 

after being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees are cus-
tomarily posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the noti
ces are not altered, defaced, or 
covered by any other material. 
In the event that, during the 
pendency of these proceedings, 
the Respondent has gone out of 
business or closed the facility
 involved in these proceedings, 
the Respondent shall duplicate and 
mail, at its own expense, a 
copy of the notice to all current employees and former employ-

ees employed by the Respondent 
at any time since January 16, 
1997. (f)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official  
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government
  The National Labor Relations Board has found that we violated 

the National Labor Relations Act 
and has ordered us to post and 
abide by this notice. 
 Section 7 of the Act gives employees these rights.  
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT threaten you th
at we would hire private companies to do your job or that you would lose your job if the 
employees select the Federacion de Trabajadores de la Empresa 
 11 If this Order is enforced by a 
Judgment of the United States Court 
of Appeals, the words in the notice reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ 
 HOSPITAL SAN PABLO 289Privada (FETEMP) or any other union as their collective-
bargaining representative. 
WE WILL NOT  threaten to reduce your benefits to zero if 
the employees select a union as their collective-bargaining 
representative. 
WE WILL NOT give you the impression that we are keeping 
your union activities under surveillance. 
WE WILL NOT discharge or otherwise discriminate against 
you because you engage in activity in support of a union. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s Or-
der, offer Adibal Arroyo full re
instatement to his former job or, 
if that job no longer exists, to 
a substantially equivalent posi-

tion, without prejudice to his se
niority or any other rights or 
privileges previously enjoyed.  
WE WILL make Adibal Arroyo whole for any loss of earn-
ings and other benefits resultin
g from his discharge, less any 
net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s Or-
der, remove from our files any 
reference to the unlawful dis-
charge of Adibal Arroyo, and WE
 WILL, within 3 days thereaf-
ter, notify him in writing that this has been done and that the 

discharge will not be used against him in any way. 
 HOSPITAL SAN PABLO, INC. 
 